People v Velez (2015 NY Slip Op 00453)





People v Velez


2015 NY Slip Op 00453


Decided on January 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2015

Mazzarelli, J.P., Sweeny, Andrias, Moskowitz, Richter, JJ.


13963 3544/08

[*1] The People of the State of New York, Respondent,
vJose Velez, Defendant-Appellant.


Law Office of Lauriano Guzman, Jr., P.C., Bronx (Lauriano Guzman, Jr. of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Melanie A. Sarver of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Steven Lloyd Barrett, J.), rendered December 12, 2012, convicting defendant, upon his plea of guilty, of enterprise corruption and promoting gambling in the first degree, and sentencing him to an aggregate term of 1½ to 4½ years, unanimously affirmed. The matter is remitted to Supreme Court for further proceedings pursuant to CPL 460.50(5).
The court properly denied defendant's motion to withdraw his guilty plea (see People v Frederick , 45 NY2d 520 [1978]). The record establishes that defendant's plea was knowingly, intelligently and voluntarily entered. Defendant's claims that the attorney who represented him at the time of the plea rendered ineffective assistance, and that defendant was under the influence of medication, were conclusory, unsubstantiated and contradicted by the record. The court properly relied on its familiarity with the plea allocution and other proceedings. The prior attorney negotiated a favorable disposition (see People v Ford , 86 NY2d 397, 404 [1995]), and neither defendant nor his new attorney cast any doubt on the prior attorney's effectiveness.
There was nothing improper about the court's participation in the plea bargaining process, which, in any event, led to terms more favorable to defendant than the People had offered.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 15, 2015
CLERK